Citation Nr: 0125030	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of multiple joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1975 and from October 1990 to March 1991.  She 
appealed the October 1997 Department of Veterans Affairs (VA) 
Regional Office (RO) decision denying the benefits currently 
being sought.


FINDINGS OF FACT

1.  The veteran has osteoarthritis of multiple joints which 
was first diagnosed in February 1995, almost four years after 
service discharge.

2.  The evidence does not show that her osteoarthritis had 
its onset in service, or that it is otherwise related to 
service or to any incident of service origin, or that it was 
manifested to a degree of 10 percent within one year of 
either service discharge.  


CONCLUSION OF LAW

Degenerative joint disease of multiple joints was not 
incurred in or aggravated by service, nor may it be presumed 
to have been.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 
1117, 1131, 1137 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA or the new provisions of 
38 C.F.R. §§ 3.159 and 3.326, which were also amended during 
the course of the claim, see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001), VA's duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159 and 
3.326).  The record shows that the veteran was notified of 
the RO's rating decisions, and that she has been provided a 
statement of the case, a supplemental statement of the case, 
and other correspondence, informing her of the evidence 
necessary to substantiate her claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
supplemental statement of the case, and letters sent to the 
veteran informed her of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  VA has incorporated pertinent service, VA, 
and private medical records into her claims folder, including 
the February 2000 report of a VA orthopedic examination.  It 
thus appears that it has obtained all necessary medical 
records and examined the veteran as required.  All pertinent 
identified existing obtainable evidence which appears to be 
necessary for a fair and impartial determination of the claim 
is of record.  Moreover, during the videoconference hearing 
which was conducted before the undersigned in August 2001, 
the issue was fully explained and the Board member suggested 
and provided an opportunity for the submission of additional 
evidence.  See 38 C.F.R. § 3.103(c)(2) (2001).

The communications from VA to the veteran informed her of the 
type of evidence which would be relevant and assisted her in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.

Together, the evidence is adequate for appellate purposes.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
on August 29, 2001, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the merits of her 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of her claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that she is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Factual background

The veteran asserts that her Persian Gulf War service had 
something to do with the multiple joint osteoarthritis for 
which she seeks service connection.  She is a registered 
nurse with a masters degree and is a nurse practitioner with 
work experience in a surgical intensive care unit.  Her DD 
Form 214 indicates that she was ordered to active duty in 
support of Operation Desert Shield/Desert Storm and had 
service in southwest Asia from January 12, 1991 to March 13, 
1991.  

On service separation examination from her first period of 
service, in August 1975, she denied any pertinent symptoms 
and history, and she was normal clinically.  

On service reactivation examination in September 1982, she 
reported having had broken bones and having been advised to 
have bone graft surgery for avascular necrosis of the left 
scaphoid at age 27.  

A July 1984 letter from a private orthopedist states that it 
had been almost four years since bone grafting of the 
navicular of her wrist.  Current X-rays show that the bone 
graft never took and that the fracture never healed, but the 
wrist seemed to be tolerating the condition quite well.  The 
orthopedist suspected that the bones healed by scar tissue.  
There had not been any carpal collapse (movement of the 
carpal bones) or evident arthritic changes.  Since she 
remained asymptomatic with a good range of motion, he 
recommended no further treatment.  

A May 1986 private medical record indicates that the veteran 
had left knee pain and that the assessment was left knee and 
hamstring strain.  

A May 1987 private medical record indicates that the veteran 
reported stubbing her 4th right toe.  Tendinitis of the 
ligament supporting arch was assessed.  

On service evaluation in the 50th General Hospital in 
February 1991, the veteran reported that she had started 
feeling tired and having general malaise two days beforehand.  
Examination revealed her right tympanic membrane to be 
injected around its edge and that her nose was plugged up.  
Her pharynx was diffusely injected and her cervical nodes 
were normal.  The diagnosis was flu-like syndrome with upper 
respiratory infection and gastroenteritis.  

On service discharge examination in March 1991, the veteran 
denied pertinent symptomatology and history except for a bone 
graft in 1979.  Clinically, she was normal. 

The service department treated the veteran for pharyngitis 
and an upper respiratory infection with sinusitis and 
bronchitis in January 1992.   

A VA examination was conducted in February 1995.  The veteran 
reported receiving Vaccine "A" in service and stated that 
right sided sciatica began in 1991.  She denied trauma except 
for lifting as a nurse on the intensive care unit.  She 
reported current right shoulder pain and denied current left 
wrist pain despite the prior surgery.  She reported joint 
aches since Desert Storm, primarily in her hands, fingers, 
shoulders, and right hip areas.  After physical examination, 
the diagnoses were right sciatica, recurrent right shoulder 
tendinitis/bursitis, and polyarthralgias with probable early 
osteoarthritis.  

An August 1998 letter from C.W.R., M.D. indicates that he 
performed a right total hip replacement on the veteran in May 
1998 after her hip joint deteriorated due to degenerative 
joint disease.  Prior to accurate diagnosis, her complaints 
of right leg and buttock pain had been attributed to other 
causes, including muscle spasm and sciatica.  Later in 1997, 
her discomfort became so great that she insisted on a CT Scan 
and MRI of her back, which showed no spinal involvement.  
Therefore, orthopedics took an X-ray of her right hip which 
revealed degeneration.  The extent of the degeneration 
indicated that she might need to have her hip replaced in 5 
to 10 years.  However, she returned to their department in 
the spring of 1998 and her hip pain had become almost 
unbearable.  Repeat X-ray indicated deterioration to the 
extent that replacement was essential.  It became apparent 
during the surgery that she had inflammatory process as well 
as degenerative process.  She had asked the orthopedist if he 
thought that there might be any possibility of a connection 
between her hip problems and Persian Gulf exposures.  Not 
knowing to what she might have been exposed, he could not 
state anything certain.  However it was reasonable to examine 
any possibilities that might help explain why she developed 
such an aggressive form of joint disease in the light of a 
lack of usual causative factors such as age, family history, 
excess weight, or lack of exercise.  

In August 1998, the veteran stated that she felt she should 
not have developed an aggressive form of degenerative joint 
disease, and that it began within a year after her return 
from Riyadh, Saudi Arabia.

A July 1999 private medical record states that the veteran 
had a history of left knee strain for which she had been seen 
but not X-rayed, in June 1999.  She had been told to follow-
up if symptoms persisted.  She had been very active in the 
past but had not been able to do her usual exercises for 
quite some time due to it and the right hip replacement that 
she had had in 1998.  X-rays revealed some mild degenerative 
joint disease in the left knee.  The assessment was left knee 
strain, meniscus injury versus degenerative joint disease.  

A private August 1999 orthopedic report notes that the 
veteran was referred for left knee pain that had started to 
bother her more and more over the past several weeks.  She 
was not aware of any particular injury or trauma.  She also 
complained of lateral epicondyle pain over her right elbow 
and was unaware of any direct trauma, but reported having 
turned patients in her profession as a nurse.  She reported 
no systemic signs of infection such as fever or chills.  The 
veteran was examined.  Additionally, X-rays revealed mild 
joint space narrowing and patellar spurring of the left knee, 
consistent with mild osteoarthritic changes.  The right elbow 
exhibited mild spurring consistent with degenerative change.  
The assessments were lateral epicondylitis of the right 
elbow, and suspected left knee meniscus injury.

An October 1999 private radiographic report indicates that 
the veteran had marked left foot degenerative changes at the 
first metatarsophalangeal joint and that there was some 
minimal osteophytic spurring along the medial aspect of the 
proximal phalanx of the right great toe.  

A November 1999 private operation report indicates that the 
veteran had a left foot cheilectomy for left hallux rigidus 
with severe degenerative arthritis of the hallux at its 
metatarsophalangeal joint.  

A December 1999 private rheumatologist's initial evaluation 
report indicates that the veteran was concerned that anthrax 
immunization and pyridostigmine therapy during her time in 
the Gulf War may have predisposed her to accelerated 
osteoarthritis.  After examination, the rheumatologist's 
assessment was polyarticular osteoarthritis.  The 
rheumatologist felt that the polyarticular osteoarthritis 
might be related to prior anorexia causing an interval of 
significant cartilage malnutrition.  The rheumatologist told 
her that causality with osteoarthritis was typically 
difficult to establish, and that she could have a genetic 
form of osteoarthritis that reflected a new mutation despite 
the fact that other family members had not had 
osteoarthritis.  He told her that he was not aware of 
pyridostigmine in Gulf War issues being relevant to 
osteoarthritis.  

A VA examination was conducted in February 2000 by an 
orthopedist whom reviewed the veteran's claims folder, which 
had all of the above-reported VA and private medical records 
in it at the time.  The examination report states that the 
veteran had been in the army from 1972 to 1975 and in the 
reserves from 1976 to 1992, and that in 1991, her unit was 
activated for the Persian Gulf, where she spent two months.  
Since then she had been having problems with arthritis in her 
right hip, left thumb basilar joint, and left great toe first 
metatarsophalangeal joint, and she had been having joint 
pain.  At one time she was thought to have possibly lumbar 
disc problems and had an MRI for possible disc herniation.  
She was found to have degenerative arthritis of the right hip 
and had right total hip replacement surgery.  The records 
concerning the hip surgery were reviewed by the VA examiner.  

The VA orthopedist examined the veteran, including for range 
of motion, and noted that the veteran had Heberden's nodules 
at the distal interphalangeal joint level of her right middle 
finger and of the left index and middle fingers.  She also 
had a healed scar at the base of her left thumb from recent 
tendon suspension plasty, for treatment of degenerative 
arthritis of the basilar joint of her left thumb.  

The orthopedist stated that the clinical findings were 
suggestive of an underlying osteoarthritis.  It was noted 
that she had had treatment of osteoarthritis of her right hip 
joint, and that records which were reviewed indicated that 
she had had arthritis of the left thumb basilar joint and of 
the left great toe first metatarsophalangeal joint.  The 
orthopedist indicated that Heberden's nodules and joint 
osteophytes were the hallmark of osteoarthritis.  The 
orthopedist noted that osteoarthritis also would affect 
basilar joints of the thumbs, the hip and knee joints, the 
great toe's first metatarsophalangeal joint, the low back, 
and sometimes the neck.  

The orthopedist further stated:  "On review of her records 
and C-file I think this lady has osteoarthritis and I find no 
correlation of any factor, drug injections, etc. that she 
might have encountered while in the Persian Gulf in 1991 or 
1992 that would have contributed to the onset of her 
osteoarthritis."  The orthopedist noted that a rheumatologist 
had raised the question of whether her prior anorexia may 
have contributed to cartilage malnutrition and therefore 
possibly led to osteoarthritis, and that the rheumatologist 
had also mentioned the fact that the veteran had no family 
history of osteoarthritis, diagnosed the veteran with 
polyarticular osteoarthritis, and indicated that this could 
reflect a new mutation.  The orthopedist also noted that the 
rheumatologist had also indicated to the veteran that he was 
not aware of pyridostigmine (a tablet which the veteran 
reported taking in the Persian Gulf) as a cause of 
osteoarthritis.  "In other words, there is no known 
correlation between that drug and the formation of 
osteoarthritis."  

It was therefore the orthopedist's opinion that the veteran 
had polyarticular, i.e., many joint, osteoarthritis, and he 
did not think that her osteoarthritis was related to exposure 
to any drugs in the military service in the Persian Gulf.  

During the videoconference hearing before the undersigned in 
August 2001, the veteran testified that she had been a nurse 
in an intensive care unit in Riyadh, Saudi Arabia during the 
Persian Gulf War, and that based on her 30 years of 
experience, she believed that her osteoarthritis was caused 
by her service in the Gulf.  She had been inoculated for 
Anthrax.  

Pertinent law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  The veteran, being a nurse, 
would be competent to provide evidence as to nursing 
techniques and practices, but she can not be deemed to be 
medically competent in areas of medical specialization about 
which she has no demonstrated expertise.  

The service incurrence of arthritis may be presumed if 
arthritis is manifested to a degree of 10 percent within 1 
year of discharge from a period of active service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112(a), 
1131, 1137 (West 1991 & Supp 2001).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or not later than December 
31, 2001.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 
3.317 (2001).  Service connection may be granted when the 
evidence establishes: (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

Analysis

In this case, the preponderance of the evidence indicates 
that the veteran has polyarticular or multiple joint 
osteoarthritis.  This includes particularly the February 2000 
report of the VA orthopedist who reviewed the claims folder 
and examined the veteran, noting: (1) that she had Heberden's 
nodules and osteophytes, (2) the joints in which she had 
arthritis, (3) which joints osteoarthritis usually affects, 
and (4) that Heberden's nodules and osteophytes were the 
hallmarks of osteoarthritis.  Since the veteran's 
symptomatology by history, physical examination, and 
laboratory tests has been attributed to a known clinical 
diagnosis, namely osteoarthritis of multiple joints, the 
presumptive service connection provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, for Persian Gulf 
veterans, do not assist her.

Instead, she must utilize other means to show that her 
multiple joint arthritis is related to service.  

The evidence does not show direct service connection.  There 
is no medical evidence of record showing that osteoarthritis 
had its onset in service.  The service medical records did 
not show it, and it was first diagnosed in February 1995, 
almost four years after service discharge.  While the veteran 
had a flu-like syndrome in February 1991, which was during 
her Persian Gulf service, the evidence does not show that 
this or any other incident of service caused her to have 
osteoarthritis.  The VA orthopedist who reviewed her medical 
records in February 2000 indicated that he did not think that 
her osteoarthritis was related to any factor, drug 
injections, etc., in the Persian Gulf.  

The rheumatologist who considered the matter in December 1999 
told the veteran that he was not aware of pyridostigmine 
being relevant to Gulf War issues, and he did not indicate 
that an anthrax immunization in service (or, for that matter, 
any other incident of service origin) caused her 
osteoarthritis, despite her concern in this regard.  The 
August 1998 letter from Dr. R. does not contain an opinion 
that the veteran's osteoarthritis was due to any incident of 
service either.  It merely says that it would be reasonable 
to examine a possibility.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992) and ZN v. Brown, 6 Vet.App. 183 
(1994) ('may or may not' opinion in Tirpak held as not 
fulfilling the nexus to service requirement).

Even if the Board were to assume that the appellant is 
competent to establish etiology, the Board concludes that the 
opinions of medical doctors that specifically discount her 
theory are more probative.  The Board again notes that the 
Board explored the possibility of additional evidence and 
additional evidence was not submitted. 

Moreover, the evidence shows that the veteran has had 
continued symptomatology only since years after service.  She 
denied pertinent symptomatology on service discharge 
examination in March 1991, and it was not until after she 
filed her claim that she reported having it since being in 
the Persian Gulf.  The Board finds that there is a conflict 
and that her statements against interest are more probative 
than statements advanced in support of a claim for benefits.  
In particular, when seen in September 1997, the appellant 
reported a 4 year history of hip pain, rather than a history 
relating back to service.  Accordingly, the evidence fails to 
establish service connection by continuity of symptomatology 
since service.

One remaining possibility would be presumptive service 
connection under the one year rule based upon the provisions 
of 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 and 
38 C.F.R. §§ 3.307 and 3.309.  However, review of the 
evidence in light of 38 C.F.R. § 4.71 et al. (2001) does not 
show that osteoarthritis was manifested to a degree of 10 
percent within one year after either service discharge.  
Accordingly, these provisions are not for favorable 
application.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for degenerative joint 
disease of multiple joints is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

